IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

A.B., MOTHER OF T.S.,               NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-878
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed June 2, 2015.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Susan Barber, Assistant Regional Conflict Counsel, Tallahassee, and Crystal
Mcbee Frusciante, Jupiter, for Appellant.

Ward L. Metzger, Department of Children and Families, Jacksonville, and Thomas
Wade Young, Guardian ad Litem, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, SWANSON, and MAKAR, JJ., CONCUR.